Appellant was convicted of three separate acts of burglary charged in one information in different counts and he has appealed from the judgment and an order denying his motion for a new trial.
[1] There has been no appearance for him in this court nor has any argument been submitted in his behalf. We have, however, carefully examined the transcript and have found no error therein. The motion for a new trial was made solely upon the ground that the evidence was insufficient to justify the verdict, but it was promptly denied by *Page 297 
the trial court. It would serve no useful purpose to set out the evidence, but we are satisfied that it was amply sufficient to justify the conviction.
The judgment and order are affirmed.
Hart, J., and Finch, P. J., concurred.